DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/7/2022 has been entered.
 
Election/Restrictions
Claim 1 is allowable. Claims 11 and 21, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement between inventions I-III, as set forth in the Office action mailed on 7/10/2020, is hereby withdrawn and claims 11-14, 16-17 and 21-24 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claim 1 is allowed. Additionally, claims 2-4, 6-7, 10 and 25 are allowed based on their dependency from claim 1. Furthermore, claims 11 and 21 are allowed for requiring each of the limitations of allowed claim 1 and dependent claims 12-14, 16-17, 20 and 22-24 are allowed based on their dependencies on allowed claims 11 and 21. 

The following is an examiner’s statement of reasons for allowance:
Claim 1 requires the limitations of “An apparatus comprising: a polygonal substrate housing, the polygonal substrate housing comprising: a main sidewall comprising a first portion, a second portion, and a third portion, the second portion located at an overall end of the polygonal substrate housing, a first stiffening rib projecting outwardly from the main sidewall, the first stiffening rib comprising: a first sloped portion contiguous with the first portion and outwardly tapered in a direction from the first portion toward the second portion, a first straight portion contiguous with the second portion and projecting outwardly from the second portion, and a first ridged outer portion contiguous with the first sloped portion and the first straight portion, [[and]] a substrate installation portion, and a second stiffening rib projecting outwardly from the main sidewall, the second stiffening rib comprising: a second sloped portion contiguous with the third portion and outwardly tapered in a direction from the third portion toward the first portion, a second straight portion contiguous with the first portion and projecting outwardly from the first portion, and a second ridged outer portion contiguous with the second sloped portion and the second straight portion; a substrate; and -2- 4879-5275-7022Attny Docket No. 106389-5343 a compressible mat, the compressible mat positioned about the substrate, the substrate press-fit within the polygonal substrate housing with the compressible mat; wherein the second portion extends between the first stiffening rib and the substrate installation portion; wherein the first portion extends between the first stiffening rib and the second stiffening rib; and wherein the first ridged outer portion is separated from the compressible mat and the second ridged outer portion is separated from the compressible mat.” Claims 11 and 21 additionally requires each of these limitations.
The cited prior art of Lesher fails to teach the combination of the polygonal substrate housing having the required first and second stiffening rib with the particular configurations for each of the first and second stiffening ribs. Furthermore, Roozenboom teaches two ribs extending from an aftertreatment brick as illustrated in figure 3 (#199 representing the ribs), however, these ribs fail to anticipate or render obvious the configuration required for the first and second stiffening ribs including a straight and sloped portion taught by instant claim 1. Similarly, Foster appears to teach a similar rib configuration for one of the stiffening ribs as illustrated in figure 6 (#34 representing the rib), however, Foster fails to teach two ribs having the straight and sloped portions in the required configuration. 
A further search revealed the references of Keller et al. (US 2011/0185576), Forster et al. (US 2008/0196248) and Stoepler et al. (US 6,824,744). However, none of these cited references teach the limitations regarding the first and second stiffening ribs. In particular, Keller teaches a plurality of ribs extending from an exhaust gas carrying device (Figure 1), however, these ribs do not anticipate the particular configuration of the first and second stiffening ribs required by claim 1. Similarly, Forster teaches ribs extending from an exhaust gas carrying device and illustrates various configurations for the ribs (Figures 3 and 5a-5h). However, none of these configurations illustrate a straight portion in combination with a sloped portion and a rigid outer portion contiguous with the sloped and straight portions. Lastly, Stoepler teaches a catalytic converter which illustrates multiple sloped portions in the main sidewall (Figures 1-4), but the main sidewall fails to include a straight portion extending outwardly from the main sidewall. Ultimately, a further search failed to produce a reference which teaches each of the limitations of claim 1, and further claims 11 and 21, or renders these limitations as obvious. Therefore, claims 1, 11 and 21 are allowed. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/Supervisory Patent Examiner, Art Unit 1783